Citation Nr: 9911506	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatophytic 
infection, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.


REMAND

The Board believes that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected dermatophytic infection, within the meaning of 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The most recent VA examination of record is dated in March 
1998.  The examiner diagnosed the veteran with a true 
dermatophytic indication, but did not indicate the severity 
of the veteran's disability.  Pursuant to 38 C.F.R. § 4.2 
(1998), any report that does not contain sufficient 
information for rating purposes should be returned as 
inadequate, and any necessary additional information 
included.

In March 1999, a video hearing before the undersigned Member 
of the Board was held.  The veteran testified that his skin 
condition oozes and the exudate causes a bad odor.  He 
further testified that his disability is subject to flare-ups 
and alternates between periods of heavy breakout, especially 
in the hotter months, and dormancy.  The Court has indicated 
that when the pertinent disorder is subject to fluctuations, 
the VA's duty to assist includes an adequate examination 
conducted during an active stage of the disorder.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  

Thus, the Board concludes that another examination is 
warranted for the veteran's skin disorder, and finds that a 
specific description of the degree, severity and 
manifestations of the veteran's dermatophytic infection 
should be included with the claims file.  As a medical 
determination as to the severity of the veteran's condition 
is essential to his claim, the Board finds it necessary to 
remand this issue for further development.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran to 
obtain the names and addresses and 
dates of treatment for all medical 
care providers who provided treatment 
for his service-connected skin 
disorder since March 1998.  After 
securing any necessary releases, the 
RO should obtain the copies of all 
treatment records referred to by the 
veteran that have not been previously 
obtained.  These records should then 
be associated with the claims file.  

2. The RO should arrange for a VA 
examination by an appropriate 
specialist to determine the nature and 
severity of the veteran's skin 
disability.  The RO should, if 
possible, provide for the conduct of 
an examination during the active stage 
of the veteran's skin disability, or 
during the summer months.  The claims 
folder and a copy of this remand must 
be made available to the physician for 
review in conjunction with the 
examination.  All indicated testing 
should be conducted and unretouched 
color photographs of the veteran's 
skin disorder should be obtained.  The 
examiner should record all pertinent 
complaints, symptoms, and clinical 
findings which that pertain to the 
service-connected skin disability.  In 
particular, the extent of each of the 
factors provided in the rating 
criteria under Diagnostic Code 7806, 
which should be provided to the 
examiner, should be described in 
detail.  The examiner should provide 
the rationale for all opinions or 
conclusions expressed.  The report of 
the examination should be associated 
with the veteran's claims folder.

3. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report 
should be returned to the examiner for 
corrective action.

4. The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for dermatophytic 
infection.  The RO should expressly 
address the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) and provide 
appropriate notice to the veteran of a 
determination in this regard.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  




	(CONTINUED ON NEXT PAGE)



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




